DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR
1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 9, 2020 has been entered.

Response to Amendment
The Amendments filed on November 9, 2020 have been entered. 
Claims 1, 3-4, 15, 17-18, and 20 have been amended. 

Response to Arguments
Applicant’s arguments filed on November 9, 2020 have been considered but moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 1, 3-5, 15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being un-patentable over Poort et al. (”Poort”, US 20180048532 A1) hereinafter Poort in view of Laprade et al. (“Laprade”, Expert Office 365) hereinafter Laprade. 

Regarding claim 1, Poort teaches a system for inventory tracking and management in a cloud environment, comprising ([0074] Fig. 1 system 100): 
([0083] Fig. 1 computing resources for an individual user's task across multiple Hardware Provider Platforms 130 ), wherein the computing resources include one or more cloud applications; 
at least one processor; and a non-transitory processor-readable memory device storing instructions that when executed by the at least one processor causes the at least one processor to perform operations including ([0078] Hardware Provider Platforms 130 include Physical HW/SW 132 which implements its functionality via CPUs executing instructions stored in memory): 
Poort does not explicitly teach customizing an end user device connected to the cloud environment to execute a specific job on the end user device that an end user desires by; provisioning a license to the end user for one or more functionalities on the end user device required to execute the specific job on the end user device; configuring the end user device to provide the one or more functionalities on the end device by adjusting, via the one or more cloud applications, one or more operational characteristics of at least one of hardware or software of the end user device based on the license, ensuring usage the one or more functionalities on the end user device is in compliance with the license by tracking and managing the usage of the one or more functionalities on the end user device utilizing at least one of the computing resources, however
Laprade teaches customizing an end user device connected to the cloud environment to execute a specific job on the end user device that an end user desires by ([Page 38] Online meetings Skype online meetings {specific Job is online meeting})([Page 37] one to one audio video calls to users); 
provisioning a license to the end user for one or more functionalities on the end user device required to execute the specific job on the end user device ([Page 68] Figure 2-34 E5 license in Office 365)([Page 62] users are licensed for Exchange Online and enabled for Exchange UM in Office 365)([Page 37] Skype to Skype Audio or Video calls {Functionalities such as Audio or Video Calls }); 
([Page 38] different client options for online meetings, Web App, Skype for Business client, Software Based Video endpoints), and 
ensuring usage the one or more functionalities on the end user device is in compliance with the license by tracking and managing the usage of the one or more functionalities on the end user device utilizing at least one of the computing resources ([Page 39] Skype for Business Monitoring Reports)([Page 40] Skype for Business usage reports)([Page 72] Azure AD Connect Monitoring)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Poort in view of Laprade in order to customize the end user device, provision a license to the end user, configuring the end user device and ensuring the usage in in compliance with the license because it would simplify the management of end user devices and reduce the complexity of maintenance, upgrading and operation when executing jobs in the cloud, and scale up and scale out the resources as needed with appropriate cost saving solutions. 

Regarding claim 3, Poort and Laprade teach the system of claim 1.
Poort further teaches wherein the data further comprises receiving data from the end user device, wherein the data comprises at least one of audio, configuration state of the end user device, one or more control signals associated with the end user device, one or more performance signals associated with the end user device, time of the end user device, and duration of time remaining to execute the specific job on the end user device ([0167] Fig. 7 Step 702, obtain user information relating to requested task, user’s data model, and other user input parameters.)


Laprade teaches wherein the data comprises a geolocation of the end user device ([Page 55] IP Addresses {geolocation})([Page 54]  IP address space), wherein the provisioning the license to the end user is based on the data ([Page 80] Office 365 regions-locations)([Page 66] Confirming License provision status, Apply appropriate license to user in Office 365),
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Poort in view of Laprade in order to determine the geolocation of end user device, and provision the license based on the data because it would simplify the management of end user devices and reduce the complexity of maintenance, upgrading and operation when executing jobs in the cloud, and scale up and scale out the resources as needed with appropriate cost saving solutions. 


Regarding claim 4, Poort and Laprade teach the system of claim 3.
Poort does not explicitly teach monitoring, recording, and reporting usage time of the one or more functionalities on the end user device based on the data; however
Laprade teaches monitoring, recording, and reporting usage time of the one or more functionalities on the end user device based on the data ([Page 39] Skype for Business Monitoring Reports)([Page 40] Skype for Business usage reports)([Page 72] Azure AD Connect Monitoring)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Poort in view of Laprade in order to customize the end user device, provision a license to the end user, configuring the end user device and ensuring the usage in in compliance with the license because it would simplify the management of end user devices and reduce the complexity of 

Regarding claim 5, Poort and Laprade teach the system of claim 4.
Poort further teaches billing an end user for the usage of the job-specific device based on the usage time ([0102] Hardware Metering Module 114 to monitor the time during which the hardware resources of a provisioned cluster associated with a user's simulation task are in use (e.g., based upon a “START” and “END” time). This process enables the user to be billed on a “pay per use” basis by multiplying the pricing for specific hardware resources by the monitored usage time)([0117] Fig. 3 Step 370 calculate HW Fee) 

Regarding claim 15, claim 15 can be rejected with the same reasoning as claim 1.

Regarding claim 17, claim 17 can be rejected with the same reasoning as claim 3.

Regarding claim 18, claim 18 can be rejected with the same reasoning as claim 4.

Regarding claim 20, claim 20 can be rejected with the same reasoning as claim 1.

Claims 6-14, and 19 are rejected under 35 U.S.C. 103 as being un-patentable over Poort
et al. (”Poort”, US 20180048532 A1) hereinafter Poort, and Laprade et al. (“Laprade”, Expert Office 365) hereinafter Laprade, in view of Moore et al. (“Moore”, US 20120213212 A1) hereinafter Moore.

Regarding claim 6, Poort and Laprade teach the system of claim 1.

Moore teaches wherein the end user device comprises a flexibly configurable wireless microphone system including one or more wireless microphones ([0026] Fig. 1A Computing devices {220, 210, and 240} have wireless microphone)([0028] One embodiment of life recorder 240 includes a camera 228, microphone 229)([0044] Fig. 2B capture device 58 may include a microphone 40. The microphone 40 may include a transducer or sensor that may receive and convert sound into an electrical signal. In one embodiment, the microphone 40 may be used to reduce feedback between the capture device 20 and the computing environment 54 in the life recorder 10. Additionally, the microphone 40 may be used to receive audio signals that may also be provided by the user to control applications such as life recording applications or the like that may be executed by the computing environment 54.)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Poort and Laprade in view of Moore in order for the end user device to configure wireless microphone system because it would help the recordings be generated by a life recorder quickly and efficiently and analyzed in real-time and automatically pushed to one or more target devices, and improve the ability to automatically and instantaneously push life recordings as live feeds to one or more target devices allows friends and family to experience one's life experience in real-time.

Regarding claim 7, Poort and Laprade teach the system of claim 3.

Moore teaches the one or more cloud applications are configured to apply one or more professional-grade audio processing techniques ([0029] Figs. 1A and 2B Networked computing environment 100 may provide a cloud computing environment for one or more computing devices. Cloud computing refers to Internet-based computing, wherein shared resources, software, and/or information are provided to one or more computing devices on-demand via the Internet (or other global network). The term “cloud” is used as a metaphor for the Internet, based on the cloud drawings used in computer network diagrams to depict the Internet as an abstraction of the underlying infrastructure it represents)([0048] , computing environment 54 includes image and audio processing engine 194 in communication with operating system 196. Image and audio processing engine 194 includes gesture recognizer engine 190, structure data 198, processing unit 191, and memory unit 192, all in communication with each other. Image and audio processing engine 194 processes video, image, and audio data received from capture device 58. To assist in the detection and/or tracking of objects, image and audio processing engine 194 may utilize structure data 198 and gesture recognition engine 190)  ([0049]  Image and audio processing engine 194 may apply audio and voice recognition techniques to audio data. For example, audio recognition may be used to detect a particular sound. The particular faces, voices, sounds, and objects to be detected may be stored in one or more memories contained in memory unit 192)([0059] Fig. 3 in step 408, a particular situation from the life recording or some portion thereof is identified. A particular situation may be identified from a video recording and/or an audio recording. A particular situation associated with an audio recording may be identified using voice recognition techniques. For example, voice recognition may be used to identify the voice of a particular person (e.g., a spouse) or to identify a particular phrase or comment (e.g., a phrase used in an emergency situation such as a call for help). The particular situation may also be identified from an audio recording by detecting significant changes in the pitch of a person's voice or detecting sounds associated with particular human actions such as crying, gasping, or heavy breathing); 
processing audio included in the data utilizing the one or more cloud applications ([0029] Figs. 1A and 2B Networked computing environment 100 may provide a cloud computing environment for one or more computing devices. Cloud computing refers to Internet-based computing, wherein shared resources, software, and/or information are provided to one or more computing devices on-demand via the Internet (or other global network). The term “cloud” is used as a metaphor for the Internet, based on the cloud drawings used in computer network diagrams to depict the Internet as an abstraction of the underlying infrastructure it represents)([0048] , computing environment 54 includes image and audio processing engine 194 in communication with operating system 196. Image and audio processing engine 194 includes gesture recognizer engine 190, structure data 198, processing unit 191, and memory unit 192, all in communication with each other. Image and audio processing engine 194 processes video, image, and audio data received from capture device 58. To assist in the detection and/or tracking of objects, image and audio processing engine 194 may utilize structure data 198 and gesture recognition engine 190)  ([0049]  Image and audio processing engine 194 may apply audio and voice recognition techniques to audio data. For example, audio recognition may be used to detect a particular sound. The particular faces, voices, sounds, and objects to be detected may be stored in one or more memories contained in memory unit 192)([0059] Fig. 3 in step 408, a particular situation from the life recording or some portion thereof is identified. A particular situation may be identified from a video recording and/or an audio recording. A particular situation associated with an audio recording may be identified using voice recognition techniques. For example, voice recognition may be used to identify the voice of a particular person (e.g., a spouse) or to identify a particular phrase or comment (e.g., a phrase used in an emergency situation such as a call for help). The particular situation may also be identified from an audio recording by detecting significant changes in the pitch of a person's voice or detecting sounds associated with particular human actions such as crying, gasping, or heavy breathing); and 
returning the processed audio to at least one of the end user device or another end user device connected to the cloud environment ([0027] An application server, such as application server 250, may allow a client to download content (e.g., audio, image, and video files) from the application server or to perform a search query related to the content. In one example, a client may download video and audio recordings associated with a life recorder)([0030] other computing devices, such as life recorder 240, may search for and download life recordings associated with other life recorders. In one example, life recorder 240 captures a first life recording, buffers and analyzes the first life recording in real-time, analyzes a recording summary index associated with a different life recorder, downloads a second life recording associated with the different life recorder from application server 250, and displays the second life recording).
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Poort and Laprade in view of Moore in order to apply one or more professional-grade audio processing techniques, process the audio in the cloud and return to 

Regarding claim 8, Poort and Laprade teach the system of claim 3.
Poort does not explicitly teach provisioning one or more licenses to the end user for required to execute the specific job, monitoring and controlling usage based of the one or more products based on the one or more license, however 
Poort further teaches provisioning one or more licenses to the end user for required to execute the specific job ([Page 68] Figure 2-34 E5 license in Office 365)([Page 62] users are licensed for Exchange Online and enabled for Exchange UM in Office 365)([Page 37] Skype to Skype Audio or Video calls {Functionalities such as Audio or Video Calls });
monitoring and controlling usage based of the one or more products based on the one or more license ([Page 39] Skype for Business Monitoring Reports)([Page 40] Skype for Business usage reports)([Page 72] Azure AD Connect Monitoring)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Poort in view of Laprade in order to customize the end user device, provision a license to the end user, configuring the end user device and ensuring the usage in in compliance with the license because it would simplify the management of end user devices and reduce the complexity of maintenance, upgrading and operation when executing jobs in the cloud, and scale up and scale out the resources as needed with appropriate cost saving solutions. 


Moore teaches one or more professional audio products ([0048] Fig. 2B audio processing engine 194 in communication with operating system 196.)

It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Poort and Laprade in view of Moore in order to have one or more professional audio products in the cloud because it would help end users utilize the high performing cloud resources and scale up and out dynamically more appropriately. 

Regarding claim 9, Poort, Laprade and Moore teach the system of claim 8.
Poort further teaches wherein the one or more licenses comprise at least one of a license for the one or more cloud applications, a license for a professional audio equipment, a license for a specific hardware configuration of the end user device to execute the specific job, a license for a specific software configuration of the end user device to execute the specific job, and a license for a professional audio processing software ([0029] The owner of each simulation application may license its application to the user directly, or indirectly via the owner of the simulation server platform (or even via the owner of a hardware provider platform))

Regarding claim 10, Poort, Laprade and Moore teach system of claim 8.
Poort teaches billing the end user based on the usage and a license model ([0084] Software Metering Module 113 and Hardware Metering Module 114 facilitate a flexible “pay per use” billing model that enables a user to optimize the cost, time and other desired characteristics of the user's individual simulation task)([0102] Fig. 3 This process enables the user to be billed on a “pay per use” basis by multiplying the pricing for specific hardware resources by the monitored usage time), 
Poort and Laprade do not explicitly teach one or more professional audio products, however
Moore teaches one or more professional audio products ([0048] Fig. 2B audio processing engine 194 in communication with operating system 196.)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Poort and Laprade in view of Moore in order to have one or more professional audio products in the cloud because it would help end users utilize the high performing cloud resources and scale up and out dynamically more appropriately. 

Regarding claim 11, Poort, Laprade and Moore teach the system of claim 8.
Poort further teaches generating one or more recommendations for the end user based on the usage of the products ([0064] the simulation server platform provides recommendations of computing resources to users (rather than effecting automatic changes in computing resources) based, for example, on an analysis of prior simulation tasks and other user-provided information.)
Poort and Laprade do not explicitly teach one or more professional audio products, however
Moore teaches one or more professional audio products ([0048] Fig. 2B audio processing engine 194 in communication with operating system 196.)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Poort and Laprade in view of Moore in order to have one or more 

Regarding claim 12, Poort, Laprade and Moore teach the system of claim 8.
Poort further teaches adjusting one or more operational characteristics of the one or more products based on the one or more licenses ([0200] Fig. 7 Step 750 Change computing resources, operation of Computing Resource Evaluation Engine 620 (in particular the performance of steps 742, 744, 746 and 748) in making the determination, in step 750, as to whether a change in computing resources is warranted.)
Poort and Laprade do not explicitly teach one or more professional audio products, however
Moore teaches one or more professional audio products ([0048] Fig. 2B audio processing engine 194 in communication with operating system 196.)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Poort and Laprade in view of Moore in order to have one or more professional audio products in the cloud because it would help end users utilize the high performing cloud resources and scale up and out dynamically more appropriately. 

Regarding claim 13, Poort, Laprade and Moore teach the system of claim 7.
Poort and Laprade do not explicitly teach wherein the professional-grade audio processing techniques include at least one of mixing, mastering, restoration, monitoring, loudness control, decoding, encoding, transcoding unit, and managing metadata, however
Moore teaches wherein the professional-grade audio processing techniques include at least one of mixing, mastering, restoration, monitoring, loudness control, decoding, encoding, ([0095] Fig. 8 the computing system has an audio processing unit 7224 and an audio codec (coder/decoder) 7226 form a corresponding audio processing pipeline for multi-channel audio processing of various digital audio formats. Audio data are carried between audio processing unit 7224 and audio codec 7226 via a communication link)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Poort and Laprade in view of Moore in order to apply one or more professional-grade audio processing techniques, process the audio in the cloud because it would help the recordings be generated by a life recorder quickly and efficiently and analyzed in real-time and automatically pushed to one or more target devices, and improve the ability to automatically and instantaneously push life recordings as live feeds to one or more target devices allows friends and family to experience one's life experience in real-time with better sound quality.

Regarding claim 14, Poort, Laprade and Moore teach the system of claim 7.
Poort and Laprade do not explicitly teach wherein the computing resources further comprise at least one of an audio suite for sound effects, an audio suite for noise reduction, a library of audio plugins, a library of audio sources, a library of audio processing algorithms, and a library of audio-related measurements, however
Moore teaches wherein the computing resources further comprise at least one of an audio suite for sound effects, an audio suite for noise reduction, a library of audio plugins, a library of audio sources, a library of audio processing algorithms, and a library of audio-related measurements ([0049] Fig. 2B Processing unit 191 may include one or more processors for executing object, facial, and voice recognition algorithms).


Regarding claim 19, claim 19 can be rejected with the same reasoning as claim 9.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/F.H.S./Examiner, Art Unit 2444                                                                                                                                                                                                        

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444